Citation Nr: 1542941	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-29 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1965 to August 1966 and from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in January 2013, when the claim herein on appeal was remanded for additional development.  As discussed below, the Board finds that there not been substantial compliance with January 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's January 2013 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

The January 2013 Board remand, in pertinent part, found an examination was warranted in order to obtain an opinion as to whether the Veteran's service-connected disability rendered him unable to secure or follow substantially gainful employment.  Pursuant to the January 2013 Board remand, several VA examinations were afforded to the Veteran.  A September 2013 VA heart conditions examiner found such had no impact on the Veteran's ability to work.  A September 2013 headaches examiner found the Veteran's headache condition would impact his ability to work in creating difficulty concentrating during symptomatic periods and pain related increased absenteeism.  The Board also note that effective August 29, 2006 the Veteran's service-connected disability previously characterized as psychophysiological cardiovascular disorder manifested by headaches was changed to major depressive disorder.  

An October 2013 VA mental conditions examiner opined that currently, the Veteran did not meet criteria for diagnosis of major depressive disorder.  The October 2013 VA examiner stated there are depressive symptoms in the Veteran's case, but such difficulties were not significant and did not functionally impair Veteran nor did they prevent him from being gainfully employed in a qualified occupation.  However, the VA examiner did not provide a rationale to support such a finding.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Furthermore, the October 2013 VA examiner did provide a diagnosis of unspecified depressive disorder and noted psychological testing completed during the current examination suggested mild/moderate depressive symptoms and as well as concern about symptom exaggeration.  The VA October 2013 mental conditions examiner cited the August 2009 private examination report as documenting objective test results were questionable due to Veteran's symptom exaggeration.  However, the Board does not note such a finding within the August 2009 private examination report.  The August 2009 private examination reported the Veteran tended to portray himself in a consistently negative or pathological manner, perhaps without awareness of doing so; however, the examiner did not indicate such constituted symptom exaggeration.  In fact the August 2009 private examination report stated that the Veteran's responses on the Personality Assessment Inventory were deemed to be moderately valid and interpretable and thus, the October 2013 VA mental conditions examiner's findings lack probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the August 2009 VA examiner report stated, in part, that the Veteran's difficulties with impulse control, as evidenced by his irritability and angry outbursts were quite evident and likely to negatively impact his employability.  However, this finding was not addressed by the October 2013 VA examiner.  Thus, a remand is warranted to accomplish the Board's January 2013 remand directive and obtain an adequate opinion in regard to the Veteran's TDIU claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examination to determine the extent of social and occupational functional impairment due to his service-connected disability.  The entire claim file should be made available for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record, whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disability alone, the VA examiner must address the extent of occupational functional impairment due to the Veteran's service-connected disability.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability on the Veteran's ordinary activity and occupational ability.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The examiner should also address the August 2009 private examination report which noted the Veteran's difficulties with impulse control, as evidenced by his irritability and angry outbursts which were deemed to be quite evident and likely to negatively impact his employability.

The examiner must provide a complete rationale for any opinion expressed.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  Finally, and after undertaking any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


